TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2022



                                      NO. 03-21-00202-CV


                                   Karen Cernoch, Appellant

                                                 v.

                                    Frank Cernoch, Appellee




       APPEAL FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the nunc pro tunc final decree of divorce signed by the trial court on

May 16, 2022. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the decree. Therefore, the Court affirms the trial court’s nunc pro tunc

divorce decree. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.